SOLID-STATE ELECTROLYTES AND METHODS FOR MAKING THE SAME


Primary Examiner: Gary Harris 		Art Unit: 1727       July 21, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/10/2020, 05/18/2021 & 06/28/2022 were considered by the examiner.

Drawings
4.	The drawings were received on 02/10/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
6.	Claims 2-4, 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022. Claims 1 & 5-16 are being examined.  The election restriction is made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 1, 5-6, 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pol et al. US 2013/0337347.
 	As to Claim 1, Pol discloses a method of making a solid-state electrolyte (see table 1 & [0050]).  The method comprising: admixing a sulfate precursor comprising one or more of lithium sulfate (Li2SO4) and lithium sulfate hydrate (Li2S04-H20) (hydrates thereof [0050]) with one or more carbonaceous capacitor materials to form a first admixture (a porous carbon substrate may include graphene and carbon nanotubes [0053]). Calcining the first admixture at a temperature of greater than or equal to about 700 °C to less than or equal to about 1200 °C [0007] for a first time greater than or equal to about 10 minutes to less than or equal to about 24 hours.
 	Although Pol discloses that it takes about 36 hours at 850 degrees C, [0052], it would be obvious to one skilled in the art to adjust the temperature upwards motivated to shorten the calcining time. 
 	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
 	Thereby forming an electrolyte precursor comprising lithium sulfide (Li:S): and admixing the electrolyte precursor [0051] with one or more additional components selected from the group consisting of: lithium fluoride (LiF), lithium bromide (LiBr), lithium iodide (LiI) [0065] and sulfur (S) [0049], and combinations thereof to form the solid-state electrolyte [0007].
 	As to Claim 5, Pol discloses the method of Claim 1, wherein a ratio of the sulfate precursor to the one or more carbonaceous capacitor materials in the first admixture is less than about 1:2 (20 to 80 wt% sulfur, see Claim 11).  
 	The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549. 

 	As to Claim 6, Pol discloses the method of Claim 5, wherein the electrolyte precursor is a composite precursor comprising a solid-state capacitor cluster and a sulfide coating disposed on one or more exposed surfaces of the solid-state capacitor cluster, wherein the solid-state capacitor cluster comprises the one or more carbonaceous capacitor materials and the sulfide coating comprises lithium sulfide (Li2S) [0007].  
 	As to Claim 10, Pol discloses the method of Claim 1, wherein the one or more carbonaceous capacitor materials are selected from the group consisting of: graphene, porous carbon, carbon nanotubes (CNTs), and combinations thereof [0006 & 0047].  

 	As to Claim 15, Pol discloses the method of Claim 1, wherein admixing the sulfate precursor comprising the one or more of lithium sulfate (Li2SO4) and lithium sulfate hydrate (Li2SO4- H2O) with the one or more carbonaceous capacitor materials to form the first admixture includes a milling process (sonication of aqueous mixtures is considered a milling process).  


Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

Allowable Subject Matter
8.	Claims 7-9, 11-14 & 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7 requires the method of Claim 5, wherein the solid-state electrolyte is a 
    PNG
    media_image1.png
    300
    1028
    media_image1.png
    Greyscale

	Claim 8 requires the method of Claim 7, wherein the solid-state electrolyte comprises greater than about 0 wt.% to less than or equal to about 60 wt.% of the carbonaceous capacitor materials and greater than or equal to about 40 wt.% to less than or equal to about 100 wt.% of the sulfide coating.  
 	Claim 9 requires the method of Claim 7, wherein the sulfide coating has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 pm and the solid-state electrolyte has an average particle diameter of greater than or equal about 2 nm to less than or equal to about 100 pm.
 	Claim 11 requires the method of Claim 1, wherein admixing the electrolyte precursor with the one or more additional components includes: milling a second admixture comprising the electrolyte precursor and the one or more additional components at a speed greater than or equal to about 50 rpm to less than or equal to about 1500 rpm for a second time greater than or equal to about 10 minutes to less than or equal to about 72 hours; and heating the milled second admixture to a second temperature greater than or equal to about 100 °C to less than or equal to about 1200 °C for a first time greater than or equal to about 10 minutes to less than or equal to about 24 hours to form the solid-state electrolyte.  
 	Claim 12 requires the method of Claim 1, wherein admixing the electrolyte precursor with the one or more additional components includes: dispersing the electrolyte precursor and the one or more additional components in a solvent to form a dispersion; and removing liquid from the dispersion by exposing the second admixture to a second temperature greater than or equal to about 50 °C to less than or equal to about 1200 °C for a first time greater than or equal to about 10 minutes to less than or equal to about 48 hours to form the solid-state electrolyte.  
 	Claim 13 requires the method of Claim 12, wherein the solvent is selected from the group consisting of: tetrahydrofuran, acetonitrile, hydrazine, methanol, ethanol, ethyl acetate, N- methylformamide, 1,2-dimethyoxyethane, and combinations thereof.  
Claim 14 requires the method of Claim 1, wherein admixing the electrolyte precursor with the one or more additional components further includes: heating a second admixture comprising the electrolyte precursor and the one or more additional components to a second temperature greater than or equal to about 100 °C to less than 4Application No.: 16/786,469Docket No.: P048854-US-NP or equal to about 1200 °C for a first time greater than or equal to about 10 minutes to less than or equal to about 24 hours; and quenching the second admixture to a third temperature greater than or equal to about -100 0C to less than or equal to about 100 °C to form the solid-state electrolyte.  
 	Claim 16 requires the method of Claim 1, wherein admixing the sulfate precursor comprising the one or more of lithium sulfate (Li2SO4) and lithium sulfate hydrate (Li2SO4- H2O) with the one or more carbonaceous capacitor materials to form the first admixture includes: dispersing the sulfate precursor and the one or more carbonaceous capacitor materials in a solvent to form a suspension; and adding a precipitant in a dropwise manner to the suspension.
 	The objected to claims provide sufficient specificity to the base claim when added with any intervening claim and do not appear to be obvious based on the search made of record.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.





Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727